              Case 6:19-cv-00021-SEH Document 11 Filed 03/29/19 Page 1 of 1

                                OFFICE OF THE CLERK
                            UNITED ST ATES DISTRICT COURT
                                For the District of Montana
Tyler P. Gilman                                                                     Beth Conley
Clerk of Court
                                           (i)                               Chief Deputy Clerk



                                        March 29, 2019

     Clerk of District Court
     Montana First Judicial District Court
     228 E. Broadway
     Helena, Mt 59601

     Re: Remand of District of Montana Case: CV-19-021-H-SEH,
     Produce Supply Express, Inc., vs NRC Environmental Services, Inc., and Kenneth
     Clark

      Your Case Number: BDV 2019-128

      Dear Sir/Madam:

            Pursuant to the enclosed Order dated March 29, 2019, this case is remanded back
      to Montana First Judicial District Court. Enclosed is the original state court file and
      copies of all documents in our case, as well as a copy of our docket sheet.

             Please acknowledge receipt of these enclosures on the copy of this letter and
      return to us in the envelope provided. Thank you.


                                             Sincerely,


                                             /s/ Heidi Gauthier
                                             Deputy Clerk, Helena Division
